                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


  RICHARD K. ROGERS                           §                       PLAINTIFF
                                              §
                                              §
                                              §
                                              §
  v.                                          §    Civil No. 1:17cv118-HSO-RHW
                                              §
                                              §
                                              §
                                              §
  MEDLINE INDUSTRIES, INC., AND               §
  JOHN DOES 1-5                               §                    DEFENDANTS




  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
  MOTION [97] IN LIMINE TO EXCLUDE OPINION TESTIMONY FROM
   EMPLOYEES AND FORMER EMPLOYEES WHO DID NOT MANAGE
PLAINTIFF RICHARD K. ROGERS AT THE TIME OF HIS TERMINATION;
   GRANTING DEFENDANT’S MOTION [99] IN LIMINE TO EXCLUDE
       EVIDENCE OF UNRELATED ALLEGATIONS OF ALLEGED
    INTERACTION BETWEEN A MANAGER AND FEMALE MEDLINE
 EMPLOYEE; GRANTING DEFENDANT’S MOTION [101] IN LIMINE TO
EXCLUDE REFERENCE SUGGESTING PLAINTIFF FACES A “DAVID AND
     GOLIATH” SITUATION; AND DENYING WITHOUT PREJUDICE
     DEFENDANT’S MOTION [103] IN LIMINE TO EXCLUDE BROAD
ALLEGATIONS OF AGE DISCRIMINATION BY MEDLINE AND EVIDENCE
       OF OTHER CLAIMS OR LITIGATION AGAINST MEDLINE


       BEFORE THE COURT are four Motions [97] [99] [101] [103] in Limine filed

by Defendant Medline Industries, Inc.   Upon review of the record, and being fully

advised in the premises, the Court finds as follows: (1) Defendant Medline

Industries, Inc.’s Motion [97] in Limine to Exclude Opinion Testimony from
Employees and Former Employees Who Did Not Manage Plaintiff Richard K.

Rogers at the Time of his Termination should be granted in part denied in part; (2)

Medline Industries, Inc.’s Motion [99] in Limine to Exclude Evidence of Unrelated

Allegations of Alleged Interaction between a Manager and Female Medline

Employee should be granted; (3) Medline Industries, Inc.’s Motion [101] in Limine

to Exclude Reference Suggesting Plaintiff Faces a “David and Goliath” Situation

should be granted; and (4) Medline Industries, Inc.’s Motion [103] in Limine to

Exclude Broad Allegations of Age Discrimination by Medline and Evidence of Other

Claims or Litigation against Medline should be denied without prejudice, with leave

to reassert objections to specific questions at trial.

                                  I. BACKGROUND

       This is an employment discrimination case arising out of Plaintiff Richard K.

Rogers’ (“Rogers” or “Plaintiff”) employment with Defendant Medline Industries,

Inc. (“Medline” or “Defendant”). Medline employed Rogers as a salesperson from

2002 until he was terminated in 2016.      Compl. [1] at 2. On or about January 28,

2017, Plaintiff filed a Charge of Discrimination [1-1] with the Equal Employment

Opportunity Commission (“EEOC”) alleging that Medline discriminated against

him on the basis of his age when it terminated him. On January 30, 2018, the

EEOC provided Rogers with a Notice of Right to Sue [1-2], and Rogers timely filed

suit against Medline Industries, Inc. and John Does 1-10. Compl. [1] at 1. Rogers

brought the present action alleging that Medline unlawfully terminated him

because of his age in violation of the Age Discrimination in Employment Act



                                            2
(“ADEA”), 29 U.S.C. § 623.       Id. at 4.

         Medline filed five Motions [97] [99] [101] [103] [105] in Limine in advance of

trial: (1) a Motion [97] in Limine to Exclude Opinion Testimony from Employees

and Former Employees Who Did Not Manage Rogers at the Time of his

Termination; (2) a Motion [99] in Limine to Exclude Evidence of Unrelated

Allegations of Alleged Interaction between a Manager and Female Medline

Employee; (3) a Motion [101] in Limine to Exclude Reference Suggesting Plaintiff

Faces a “David and Goliath” Situation; (4) a Motion [103] in Limine to Exclude

Broad Allegations of Age Discrimination by Medline and Evidence of Other Claims

or Litigation against Medline; and (5) a Motion [105] in Limine to Exclude

Insurance.     Rogers responded to each Motion. Pl.’s Resps. [108] [110] [114] [112]

[107].

         The Court previously granted as unopposed Medline’s Motion [105] in Limine

to Exclude Insurance, and prohibited Rogers from testifying about, or introducing

any facts and/or other evidence of, or making any reference to, insurance coverage of

Medline. Text Only Order, Jan. 23, 2019.           The Court will address the remaining

four Motions [97] [99] [101] [103] in turn.

                                   II.       DISCUSSION

A.       Medline’s Motion [97] in Limine to Exclude Opinion Testimony from
         Employees and Former Employees Who Did Not Manage Rogers at the Time
         of his Termination should be granted in part and denied in part.

         Medline seeks to exclude: (1) opinion testimony regarding Rogers’ past

performance; and (2) any testimony that speculates why Medline terminated



                                               3
Rogers.    First, Medline asserts that the Court should prohibit Rogers from offering

his own opinion testimony, or that of current or former Medline employees who did

not supervise him at the time of his termination, regarding his job performance.

Def.’s Mot. [97].    Medline argues that this testimony is inadmissible because it is

irrelevant.    Rogers responds that his own testimony and the testimony of his

former supervisors from Medline is relevant because it establishes that he was

qualified for the position and that Medline’s reasons for his termination were

pretextual.    Pl.’s Resp. [108]; Pl.’s Resp. Mem. [109].

       In support of its Motion [97], Medline cites a Northern District of Mississippi

case in which the opinion testimony of a plaintiff’s co-workers was excluded.1

Def.’s Mem. in Support [98].        In Harkness v. Bauhaus U.S.A., Inc., the defendant

claimed that it terminated plaintiff for “a series of write-ups related to specific

incidents and for [his] response to those write-ups.”           2015 WL 631512, at *5 (N.D.

Miss. Feb. 13, 2015).      The court reasoned that because the co-workers’ opinions

regarding his “performance and attitude [had] no bearing on whether [the plaintiff]

committed the specific infractions underlying” the defendant’s legitimate,

nondiscriminatory reason for the plaintiff’s termination, their exclusion was




1 The Court notes that a Fourth Circuit case Medline cites to show that “[t]he law is very clear in a
discrimination case, a terminated employee’s ‘perception of himself . . . is not relevant,’” is
inapposite. Def.’s Mem. in Support [98] at 3 (citing Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir.
1980)). In Smith v. Flax, the Fourth Circuit only discredited the plaintiff’s testimony of his
performance and the testimony of others who worked with him because it related to his ability to
perform a different kind of work that the employer no longer required, rather than the work that the
employer fired him for performing poorly. See Smith, 618 F.2d at 1067. Here, Rogers wishes to
introduce testimony regarding his performance in his job as a salesman, and for which he was
terminated.


                                                  4
appropriate under the circumstances of the case. Id.

        Here, unlike the employer’s legitimate, nondiscriminatory reason for the

plaintiff’s termination in Harkness, Medline claims that it terminated Rogers

because of a failure to meet the benchmarks in a corrective action plan implemented

by Rogers’ supervisors after he consistently did not meet sales goals and Medline

received customer complaints. Def.’s Mem. in Support of Summ. J. [56] at 17-18;

see id.; Briggs Dep. [55-5]; Gallarelli Dep. [55-4].   Medline has previously cited

evidence of Rogers’ negative work performance while he was managed by his former

supervisors, Trey Smith and Mark Taylor. See Def.’s Mem. in Support of Summ. J.

[56] (citing Gallarelli’s and Briggs’ review of Rogers’ performance and sales

numbers the year prior to Gallarelli’s and Briggs’ management of Rogers). In

short, Medline has placed Rogers’ performance over a period of time at issue in this

case.

        Rogers states that he now wishes to introduce evidence of his past

performance to prove that he was qualified for the position and that Medline’s

reasons for termination are false and therefore pretextual. Pl.’s Resp. Mem. [109]

at 1-3. Because evidence of positive performance is relevant for these purposes,

and because the Court cannot say that its probative value is outweighed by any

substantial danger of undue prejudice, the Court will deny this portion of Medline’s

Motion [99]. See Fed. R. Evid. 401-03; Normand v. Research Inst. Of Am., Inc., 927

F.2d 857, 859-60, 864-65 (5th Cir. 1991) (considering evidence of service prior to

employee’s constructive discharge for poor sales performance and reversing the



                                            5
district court’s judgment notwithstanding the verdict and reinstating the jury’s

verdict).

       Second, Medline argues that speculation from Smith and Taylor, or any other

former or current Medline employee, as to why Medline terminated Rogers

constitutes inadmissible hearsay.   Def.’s Mem. in Support [98] at 3; Fed. R. Evid.

401-02, 801-02.   Rogers does not address this portion of Medline’s Motion [97] and

does not indicate whether he intends to offer any such testimony. See Pl.’s Resp.

Mem. [109]. The Court agrees that this kind of testimony from current or former

Medline employees who were not involved in Rogers’ termination would amount to

speculation and is therefore not relevant and would not be helpful to the jury. See

Fed. R. Evid. 401-02, 801-02.     To the extent Rogers seeks to introduce testimony

from witnesses, who were not involved in the termination decision, as to the reasons

for Rogers’ termination, the Court will grant Medline’s Motion [99].   Such

testimony will not be permitted at trial.

B.     Medline’s Motion [99] in Limine to Exclude Evidence of Unrelated
       Allegations of Alleged Interaction between a Manager and Female Medline
       Employee should be granted.

       Medline seeks exclusion of any evidence regarding an interaction that

allegedly occurred between Mark Gallarelli, Medline’s Senior Vice President of

Sales for the Southeast, and a female employee at a meeting sometime in 2015.

Def.’s Mot. [99]; Def.’s Mem. in Support [100] at 1; Def.’s Mem. in Support [56] at 4-

5.   Rogers claims that Gallarelli pointed and squirted a saline syringe “in an

inappropriate and sexually suggestive manner towards a female sales



                                            6
representative,” in violation of Medline’s code of conduct.   Pl.’s Mot. for Default J.

[54] at 3-4; Pl.’s Mem. in Resp. to Def.’s Mot. for Summ. J. [70] at 7-8.   Medline

contends that the incident is irrelevant, that any probative value is substantially

outweighed by the dangers of undue prejudice, confusion, and delay, and that if

such evidence were introduced, it would force Medline to litigate a trial-within-a-

trial.   Def.’s Mem. in Support [100] at 3-5.   Rogers responds that because this

behavior violated Medline’s code of conduct, which Gallarelli has maintained he

never violated, it is relevant to impeach and undermine Gallarelli’s credibility.

Pl.’s Resp. Mem. [111].

         The Court is not persuaded by Rogers’ argument.      The Court has confronted

this issue once before in its Order [93] Denying Default Judgment, and concluded

that it is disputed whether the incident occurred. Even assuming it did occur, the

incident has little probative value to Rogers’ case as it is not related to age

discrimination and did not take place close in time to Rogers’ termination.       While

the evidence may have some limited probative value in terms of attacking Gallarelli’s

credibility, because the parties dispute it occurred, this would necessitate that the

Court conduct a mini-trial to resolve the dispute.   Moreover, Rogers does not have a

right to impeach a witness with collateral matters, particularly where it would

confuse the jury and result in substantial prejudice to the opposing party. See Jones

v. S. Pacific R.R., 962 F.2d 447, 449-50 (5th Cir. 1992).       Because the incident’s

probative value is substantially outweighed by the dangers of undue prejudice,

confusing the issues, and misleading the jury, the Court will grant Defendant’s



                                           7
Motion [99], and prohibit Plaintiff from presenting evidence of the 2015 incident

involving Gallarelli.

C.     Medline’s Motion [101] in Limine to Exclude Reference Suggesting Plaintiff
       Faces a “David and Goliath” Situation should be granted.

       Medline argues that Rogers should be prohibited from making any reference

to or alluding to any inference of a “David and Goliath” situation because any such

evidence is irrelevant, and any probative value would be outweighed by its

prejudicial effect. Def.’s Mot. [101]; Def.’s Mem. in Support [102].   Medline wishes

to exclude:

       direct or indirect references to Medline’s ability to pay a judgment, the
       clothes or jewelry worn by counsel and staff, the nature or number of
       trial exhibits, demonstrative exhibits, and other evidence, witness fees,
       hotel accommodations, or to any other matter promoting an inference
       that this is a “David and Goliath” situation.

Def.’s Mot. [101] at 1.   Rogers responds that he does not intend to suggest that he

should would win his case because “Medline is big and he is small;” however, he

objects to the broad exclusion of the type of evidence the court refused to prohibit in

Hensley v. Bulk Transp., 2014 WL 2515201, at * 6-7 (S.D. Miss. June 4, 2014).        Pl.’s

Resp. [114] at 1.

       In Hensley, the court granted a defendant corporation’s motion in limine to

exclude arguments to the jury that would reference the corporation’s size or wealth,

but refused to grant in advance the “general request for the exclusion of facts or

arguments meant to inflame the jury.”     2014 WL 2515201, at *6-7.     Denying the

latter request without prejudice, the court reasoned that it was “too broad and

indefinite.”   Id. Here, Medline does not seek such a broad exclusion. The Court

                                           8
cannot see how the probative value of any direct or indirect reference to the items

mentioned by Medline, offered in the context that Medline is a “Goliath” and Rogers

is a “David,” would not be substantially outweighed by its prejudicial effect. See

Fed. R. Evid. 401-03.

         As such, Medline’s Motion [101] should be granted.    Rogers will be

prohibited from referencing Medline’s ability to pay a judgment and Medline’s

ability to afford certain or a certain number of attorneys, trial exhibits,

demonstrative exhibits, other evidence, witness fees, or hotel accommodations.

Rogers will also not be allowed to reference the ability of Medline’s attorneys or

employees to afford certain clothes or jewelry or to infer that this case presents a

“David and Goliath” situation.

D.       Medline’s Motion [103] in Limine to Exclude Broad Allegations of Age
         Discrimination by Medline and Evidence of Other Claims or Litigation
         against Medline should be denied without prejudice.

         Medline asks the Court to exclude any statistical evidence that it has a

pattern or practice of terminating older salespersons, in particular a list of

employees Medline terminated in the two years prior to Rogers’ termination, and to

prohibit any specific allegations of discrimination against Medline employees who

are not similarly situated to Rogers.    Def.’s Mot. [103]; Def.’s Mem. in Support

[104].    Rogers argues that Medline’s Motion [103] should be denied in its entirety.

Pl.’s Resp. [112].

         1.   Statistical evidence

         Medline argues that statistical evidence is irrelevant because Rogers’



                                            9
disparate-impact claim has been dismissed, leaving only his disparate-treatment

claim, and that such evidence would confuse and mislead the jury.      Def.’s Mem. in

Support [104] at 4. Rogers contends that statistical evidence is one type of

circumstantial evidence relevant to his case.   Pl.’s Resp. Mem. [113] at 2-4.

      As the Court previously noted in its Order [115] Granting in Part and

Denying in Part Medline’s Motion [55] for Summary Judgment, “statistical evidence

may be probative of pretext in limited circumstances.” E.E.O.C. v. Tex.

Instruments Inc., 100 F.3d 1173, 1185 (5th Cir. 1996) (citing Walther v. Lone Star

Gas Co., 952 F.2d 119, 124 (5th Cir. 1992) (considering statistical evidence of the

number of employees a defendant laid off who were over the age of forty in a

disparate treatment claim where the employer cited reduction in force)). “The

probative value of statistical evidence ultimately depends on all the surrounding

facts, circumstances, and other evidence of discrimination.” Id.

      The Court has not been supplied any context for evaluating whether any

statistical evidence referencing the list of employees Medline terminated in the two

years prior to Rogers’ termination may or may not be appropriate for consideration

as circumstantial evidence. Order [115] at 19-21; see Lay v. Singing River Health

Sys., 694 F. App’x 248, 258 (5th Cir. 2017) (affirming dismissal of plaintiff’s age

discrimination claims and discrediting statistical evidence because the court was

unable to determine whether a list of employees the defendant laid off was

statistically significant); Walther, 952 F.2d at 124 (“Particularly in age

discrimination cases where innumerable groupings of employees are possible



                                          10
according to ages and divisions within the corporate structure, statistics are easily

manipulated and may be deceptive.”). For this reason, to the extent Rogers wishes

to introduce statistical evidence, the Court will deny Medline’s Motion [103] without

prejudice and permit Medline to raise objections at trial.

      2.      Specific allegations of discrimination

      Medline next seeks to prohibit any allegations of discrimination by other

employees and specifically asks for exclusion of evidence related to claims made by

former Medline employee John Kunich in a discrimination case pending in

California.    Def.’s Mem. in Support [104] at 5-8.    Medline argues that other

employees it terminated, including Kunich, are not similarly situated to Rogers and

that admission of this evidence would create unnecessary mini-trials. Id. at 6-7.

Regarding Kunich, Medline notes that he and Rogers had different supervisors,

worked in different regions and territories, and had different performance histories.

Id. at 5-8. Rogers does not present any argument that he is similarly situated to

Kunich or other terminated employees, responding only that evidence of

discrimination against others in his protected class is admissible and probative.

Pl.’s Resp. Mem. [113] at 2-4.

      The Supreme Court explained in Sprint/United Mgmt. Co. v. Mendelsohn,

552 U.S. 379, 387 (2008), that there should be no per se exclusion of other act

evidence in disparate-treatment discrimination cases. Id. (“[H]ad the District

Court applied a per se rule excluding [other act] evidence, the Court of Appeals

would have been correct to conclude that it had abused its discretion.”).   Rather,



                                            11
the Supreme Court held that:

       The question whether evidence of discrimination by other supervisors is
       relevant in an individual ADEA case is fact based and depends on many
       factors, including how closely related the evidence is to the plaintiff’s
       circumstances and theory of the case. Applying Rule 403 to determine
       if evidence is prejudicial also requires a fact-intensive, context-specific
       inquiry.

Id.

       “Evidentiary rulings, especially those addressing broad classes of evidence,

should often be deferred until trial so that questions of foundation, relevancy and

potential prejudice can be resolved in proper context.” Looney Ricks Kiss

Architects, Inc. v. Bryan, No. 07–572, 2010 WL 5174440 at *1 (W.D. La. Dec. 15,

2010) (collecting authorities). Because the Court must conduct a fact-intensive

analysis to determine the admissibility of this evidence, it will deny Medline’s

Motion [103] without prejudice.2          At trial, Medline may reassert its objections and

the Court will address the relevance of the evidence in the context of any foundation

Rogers lays.     The parties are cautioned, however, not to raise this issue in the

presence of the jury without first obtaining a ruling from the Court.

                                      III.    CONCLUSION

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant

Medline Industries Inc.’s Motion [97] in Limine to Exclude Opinion Testimony from




2 Although the Court is deferring this issue until trial, Medline’s arguments indicate that evidence
regarding alleged discrimination against John Kunich seems likely to be irrelevant. Rogers and
Kunich, though both salespersons, were terminated by different supervisors in vastly different
regions. Unlike Rogers, Kunich alleged disability and age discrimination and the two had different
performance histories. Moreover, this is not a case of a reduction in force or one involving a claim of
a companywide policy of discrimination. See Mendelsohn, 552 U.S. at 383-89.

                                                  12
Employees and Former Employees Who Did Not Manage Richard K. Rogers at the

Time of his Termination is GRANTED IN PART AND DENIED IN PART.

Rogers may introduce his own testimony and testimony from others regarding his

performance while employed by Medline.       Rogers may not, however, offer

testimony regarding the reasons for his termination from individuals who were not

involved in the decision to terminate him.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Defendant Medline

Industries Inc.’s Motion [99] in Limine to Exclude Evidence of Unrelated

Allegations of Alleged Interaction between a Manager and Female Medline

Employee is GRANTED.        Plaintiff will be prohibited from introducing evidence of

or impeaching Mark Gallarelli with evidence of the alleged interaction between him

and a female Medline employee.

     IT IS, FURTHER, ORDERED AND ADJUDGED that Defendant Medline

Industries Inc.’s Motion [101] in Limine to Exclude Reference Suggesting Plaintiff

Faces a “David and Goliath” Situation is GRANTED.         Plaintiff may not reference

Medline’s ability to pay a judgment; to afford certain or a certain number of

attorneys; or to afford trial exhibits, demonstrative exhibits, other evidence, witness

fees, or hotel accommodations. Rogers also will not be allowed to reference the

ability of Medline’s attorneys or employees to afford certain clothes or jewelry or to

infer that this case presents a “David and Goliath” situation.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Defendant Medline

Industries Inc.’s Motion [103] in Limine to Exclude Broad Allegations of Age



                                          13
Discrimination by Medline and Evidence of Other Claims or Litigation against

Medline is DENIED WITHOUT PREJUDICE to Defendant’s right to reurge

objections to specific questions at trial.

       SO ORDERED AND ADJUDGED, this the 31st day of January, 2019.


                                             s/ Halil Suleyman Ozerden
                                             HALIL SULEYMAN OZERDEN
                                             UNITED STATES DISTRICT JUDGE




                                              14
